Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 01/14/2021 have been fully considered and are made of record.
	a. Claims 1, 3, 5, 7, 9 and 11 have been amended.
	b. Claims 2, 4, 8, and 10 have been cancelled.
	



Reason for Allowance

3.	Claims 1, 3, 5-7, 9 and 11-12 are allowed.


The applicant amended independent claims 1 and 7 and overcome rejection. Therefore, the rejection of Office Action sent on 10/26/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 7:
As to claims 1, 3 and 5-6 the present invention is direct to a chip, comprising: Independent claim 1 identifies the uniquely distinct features of “a third oscillator circuit configured to sense a variation of a voltage in the chip, in order to generate a third oscillating signal of the plurality of oscillating signals, wherein the at least one oscillator circuitry comprises a first oscillator circuitry, and the first oscillator circuitry is disposed at a predetermined location of the chip; wherein the third oscillating signal outputted from the first oscillator circuitry is a reference signal used for evaluating the variation of the voltage”.
As to claims 7, 9 and 11-12 the present invention is direct to a performance monitoring method comprising: Independent claim 7 identifies the uniquely distinct features of “sensing, by the third oscillator circuit, a variation of a voltage in the chip , in order to generate a third oscillating signal of the plurality of oscillating signals, wherein the at least one oscillator circuitry comprises a first oscillator circuitry, and the first oscillator circuitry is disposed at a predetermined location of the chip; wherein the third oscillating signal outputted from the first oscillator circuitry is a reference signal used for evaluating the variation of the voltage”.
The closest prior art, Li et al. (Pub No. US 2018/0259581 A1), Sharma et al. (Pub No. US 2010/0287006 A1) teaches Method and system of Chip with Oscillator, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858